PER CURIAM.
Cecil Edwin Pylant appeals the judgment and sentence entered after he pleaded guilty to attempted sexual battery. We affirm, but remand for the trial court to strike one order.
When Mr. Pylant entered his plea, the trial court entered an order finding him to be a violent felony offender of special concern who poses a danger to the community. There is no dispute that this order was incorrect. Mr. Pylant brought this error to the trial court’s attention by filing a motion to correct sentencing error. The trial court granted the motion and removed this designation from the judgment and sentence and order of probation; however, the trial court failed to strike the order. Accordingly, we affirm the judgment and sentence but remand for the trial court to strike the order finding him to be a violent felony offender of special concern who poses a danger to the community.
Affirmed; remanded with instructions to strike the order.
ALTENBERND, WALLACE, and LaROSE, JJ., Concur.